DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al. (U.S. Patent 7,355,179).
Regarding claim 1, Wood et al. discloses an imaging system for an aircraft (Fig. 1; col. 1, lines 6-12 – a monitoring system for monitoring the required operation of an imaging sensor of the scene imaging system – the present monitoring system has particular application relative to monitoring an Enhanced Vision System (EVS) of an aircraft), comprising: one or more image sensors configured to image a surrounding environment of the aircraft (Fig. 1 – imaging sensor 16; col. 2, lines 63-64 – the scene imaging system (SIS) 12 includes an imaging sensor 16, an imaging system processor 18, and an imaging system display 20); an artifact pattern on an optical component in an optical path of the one or more image sensors (Fig. 1 – monitoring image 26 and reflective surface 30; col. 3, lines 5-9 – the SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation; col. 3, lines 29-35 – in Fig. 1, the monitoring image 26 is shown being reflected off of a reflective surface 30 – in an aircraft application this reflective surface 30 may be, for example, an internal surface of an external window of the aircraft – other examples of reflective surfaces, may include, for example, specially placed mirrors or reflective coatings); and a controller communicatively coupled to the one or more image sensors (Fig. 1 –  image system processor 18; col. 3, lines 10-14 – the imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths), wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to: receive an image of the surrounding environment of the aircraft from the one or more image sensors, wherein the image includes features of the artifact pattern (col. 3, lines 5-10 – the SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging system 16 for sensed image generation – the generated image 28 is provided to the imaging system processor 18 for analysis; col. 3, lines 10-14 – the imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths); extract the features of the artifact pattern from the image (Fig. 3 – monitor processing 38: steps 3 and 4 – “recognize” test point within sensed image and determine position of test point within imaging sensor field of view; col. 3, line 65 – col. 4, line 2 – the test object is detected and identified within the imaging sensor’s entire image – the position of the test object is then measured within the active field of view); and determine an orientation of the features of the artifact pattern in the image with respect to a calibration artifact pattern (Fig. 3 – monitor processing 38: steps 4 and 5 – determine position of test point within imaging sensor field of view and compare test point measured position versus signal emitter test point fixed position; col. 4, lines 1-4 - the position of the test object is then measured within the active field of view - the measured position of the test object is compared to a stored position value).  
Regarding claim 2, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the artifact pattern is a coating on the optical component (col. 3, lines 31-35 - in an aircraft application this reflective surface 30 may be, for example, an internal surface of an external window of the aircraft – other examples of reflective surfaces, may include, for example, specially placed mirrors or reflective coatings).  
Regarding claim 3, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the optical component is a lens or a window in the optical path of the one or more image sensors (col. 3, lines 31-35 - in an aircraft application this reflective surface 30 may be, for example, an internal surface of an external window of the aircraft – other examples of reflective surfaces, may include, for example, specially placed mirrors or reflective coatings).  
Regarding claim 6, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the artifact pattern is asymmetrical (Fig. 2; col. 3, lines 36-39 – during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32 – a pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in Fig. 2; as can be seen from Fig. 2, the test point is not symmetrical in the field of view).  
Regarding claim 7, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the artifact pattern is diagonally symmetric (Fig. 2; col. 3, lines 36-39 – during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32 – a pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in Fig. 2; as can be seen from Fig. 2, the test point is diagonally symmetric).  
Regarding claim 9, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein determining the orientation of the features of the artifact pattern in the image with respect to the calibration artifact pattern comprises: comparing an axis of symmetry of the features of the artifact pattern in the image with an axis of symmetry of the calibration artifact pattern (Fig. 3 - monitor processing 38: steps 5-7 – compare test point measured position versus signal emitter test point fixed position - if positions compare within specified tolerance (i.e. test point within region of acceptance), then display image – if positions do not compare within specified tolerance, then do not display image and annunciate fault; col. 4, lines 3-15 – the measured position of the test object is compared to a stored position value – if the measured position and the stored position are within specified tolerances, then a signal is provided to the imaging system display 20 to display a processed image – if the measured position and the stored position are not within specified tolerances, then an image is not displayed and instead a fault is indicated; the comparison can be performed; any misalignment or rotation will be detected during the comparison).  
Regarding claim 10, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the orientation of the features of the artifact pattern indicates a rotation of the image with respect to the calibration artifact pattern (Fig. 3 - monitor processing 38: steps 5-7 – compare test point measured position versus signal emitter test point fixed position - if positions compare within specified tolerance (i.e. test point within region of acceptance), then display image – if positions do not compare within specified tolerance, then do not display image and annunciate fault; col. 4, lines 3-15 – the measured position of the test object is compared to a stored position value – if the measured position and the stored position are within specified tolerances, then a signal is provided to the imaging system display 20 to display a processed image – if the measured position and the stored position are not within specified tolerances, then an image is not displayed and instead a fault is indicated; the comparison can be performed; any misalignment or rotation will be detected during the comparison).  
Regarding claim 11, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the orientation of the features of the artifact pattern indicates a translation of the image with respect to the calibration artifact pattern (Fig. 3 - monitor processing 38: steps 5-7 – compare test point measured position versus signal emitter test point fixed position - if positions compare within specified tolerance (i.e. test point within region of acceptance), then display image – if positions do not compare within specified tolerance, then do not display image and annunciate fault; col. 4, lines 3-15 – the measured position of the test object is compared to a stored position value – if the measured position and the stored position are within specified tolerances, then a signal is provided to the imaging system display 20 to display a processed image – if the measured position and the stored position are not within specified tolerances, then an image is not displayed and instead a fault is indicated; the comparison can be performed; any misalignment or rotation will be detected during the comparison).  
Regarding claim 12, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the determined orientation of the image with respect to the calibration artifact pattern indicates a reflection of the image with respect to the calibration artifact pattern (Fig. 3 - monitor processing 38: steps 5-7 – compare test point measured position versus signal emitter test point fixed position - if positions compare within specified tolerance (i.e. test point within region of acceptance), then display image – if positions do not compare within specified tolerance, then do not display image and annunciate fault; col. 4, lines 3-15 – the measured position of the test object is compared to a stored position value – if the measured position and the stored position are within specified tolerances, then a signal is provided to the imaging system display 20 to display a processed image – if the measured position and the stored position are not within specified tolerances, then an image is not displayed and instead a fault is indicated; the comparison can be performed; any misalignment or rotation will be detected during the comparison).  
Regarding claim 14, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, responsive to the orientation of the features of the artifact pattern indicating a misalignment, the image is removed from a video stream configured to be presented on a display to a user of the aircraft (Fig. 3 - monitor processing 38: steps 5-7 – compare test point measured position versus signal emitter test point fixed position - if positions compare within specified tolerance (i.e. test point within region of acceptance), then display image – if positions do not compare within specified tolerance, then do not display image and annunciate fault; col. 4, lines 3-15 – the measured position of the test object is compared to a stored position value – if the measured position and the stored position are within specified tolerances, then a signal is provided to the imaging system display 20 to display a processed image – if the measured position and the stored position are not within specified tolerances, then an image is not displayed and instead a fault is indicated; the comparison can be performed; any misalignment or rotation will be detected during the comparison).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (U.S. Patent 7,355,179) in view of Kurihara et al. (U.S. Patent Application Publication 2020/0177807).
Regarding claim 4, Wood et al discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the artifact pattern is a gradient pattern.
Referring to the Kurihara et al. reference, Kurihara et al. discloses an imaging system, comprising: wherein the artifact pattern is a gradient pattern (paragraph [0096] – on the assumption that the high-resolution image D30 to be generated and the reference image D0 are correlated with each other in image features (such as local gradients or patterns), the resolution enhancer 30 performs a process of transferring (reflecting) a high-resolution component of an object included in the reference image D0 to the low-resolution image D1 and thereby generating the high-resolution image D30 including the high-resolution component of the object).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the artifact pattern be a gradient pattern as disclosed by Kurihara et al. in the system disclosed by Wood et al. in order to enhance the image quality.
Regarding claim 5, Wood et al. in view of Kurihara et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein the gradient pattern has a lighter portion and a darker portion (Kurihara et al.: paragraph [0096] – on the assumption that the high-resolution image D30 to be generated and the reference image D0 are correlated with each other in image features (such as local gradients or patterns), the resolution enhancer 30 performs a process of transferring (reflecting) a high-resolution component of an object included in the reference image D0 to the low-resolution image D1 and thereby generating the high-resolution image D30 including the high-resolution component of the object).  
Regarding claim 8, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the artifact pattern is a neutral density (ND) filter.  
Referring to the Kurihara et al. reference, Kurihara et al. discloses an imaging system, comprising: wherein the artifact pattern is a neutral density (ND) filter (paragraph [0055] – neutral density (ND) filter; paragraph [0061] – providing an optical filter, such as an ND filter, that decreases the amount of transmitted light to the high-resolution imaging region can prevent the differences in exposure amount between the high-resolution imaging region and the low-resolution imaging regions from being large, and prevent excess of the exposure amount in the high-resolution imaging region and shortage of the exposure amounts in the low-resolution imaging regions).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the artifact pattern be a neutral density (ND) filter as disclosed by Kurihara et al. in the system disclosed by Wood et al. in order to prevent excess of the exposure amount in the high-resolution imaging region and shortage of the exposure amounts in the low-resolution imaging regions.
Regarding claim 13, Wood et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the one or more image sensors comprise a complementary metal oxide semiconductor (CMOS) photodiode array.  
Referring to the Kurihara et al. reference, Kurihara et al. discloses an imaging system, comprising: wherein the one or more image sensors comprise a complementary metal oxide semiconductor (CMOS) photodiode array (paragraph [0049] – the imaging element 11 is preferably a sensor having a CMOS or CCD structure that allows obtained image signals to be read out pixel by pixel).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more image sensors comprise a complementary metal oxide semiconductor (CMOS) photodiode array as disclosed by Kurihara et al. in the system disclosed by Wood et al. in order to allow the obtained image signals to be read out pixel by pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 28, 2022